Citation Nr: 0530564	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-18 496	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to dependency and indemnity 
compensation the cause of the veteran's death as a result of 
medical treatment at a Department of Veterans Affairs medical 
facility under the provisions of 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2005).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

3.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35. based on a grant of service 
connection for the cause of the veteran's death.

4.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).



REPRESENTATION

Appellant represented by:	Stephen J. Mascherino, 
Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to July 1945 
and died in January 1986.  The appellant is the veteran's 
surviving spouse.

By way of a rather lengthy procedural background, the Board 
of Veteran's Appeals (Board) notes that service connection 
for the cause of the veteran's death was originally denied in 
an unappealed March 1986 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  At that time, the RO held that the veteran's 
service-connected disabilities did not cause or contribute 
materially or substantially to the cause of his death.

In April 1987 rating decision, the RO denied the appellant's 
claim for dependency and indemnity compensation (DIC) for the 
cause of the veteran's death as a result of VA 
hospitalization and treatment under 38 U.S.C.A. § 351 (now 38 
U.S.C.A. § 1151).  The appellant perfected a timely appeal as 
to the RO's action.  In a January 1989 decision, the Board 
determined that entitlement to service connection for the 
cause of the veteran's death as a result of VA 
hospitalization and treatment under 38 U.S.C.A. § 351 was not 
established.  That decision is now final.  At that time, 
regulations provided for consideration of negligence, 
carelessness, accident, or lack of proper skill in the 
medical treatment provided to the veteran.

The claim for benefits under 38 U.S.C.A. § 1151 was, 
thereafter, reviewed de novo based on a change in the law at 
that time.  In an unappealed July 1995 rating decision, the 
RO denied the claim for DIC for the cause of the veteran's 
death as a result of VA hospitalization and treatment under 
38 U.S.C.A. § 1151. 

Subsequently, the appellant asserted that service connection 
was warranted for the cause of the veteran's death because 
the disability that caused his death was the result of an 
addiction to cigarette smoking that began in service.  The RO 
construed this new theory advanced by the appellant as 
representing a new claim for service connection for the cause 
of the veteran's death, and adjudicated the claim de novo. In 
a December 1999 decision, the Board also adjudicated the 
claim based on a de novo review of the evidence of record, 
and determined that entitlement to service connection for the 
cause of the veteran's death due to nicotine dependence, and 
in-service tobacco use, was not warranted.  At that time, the 
Board determined that the appellant had only perfected an 
appeal with respect to the issue of service connection for 
the cause of the veteran's death due to nicotine dependence, 
and that the claim for DIC under the provisions of 38 
U.S.C.A. § 1318 and eligibility for Chapter 35 benefits 
issues addressed in the November 1998 statement of the case 
were not properly before the Board.

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In an Order 
dated in July 2001, the Court vacated the Board's December 
1999 decision, and remanded all claims to the Board, 
including the claims for entitlement DIC compensation and 
Chapter 35 benefits, for adjudication on the merits.

In January 2002, appellant's representative submitted 
additional evidence and argument in support of the claims.  
Thereafter, the Board undertook development of the 
appellant's claim.  She was contacted for information 
concerning any medical treatment records that might be 
available.  She provided names and facilities wherein the 
veteran had received treatment.  Records from those 
facilities were already on file.

In a September 2002 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death as 
secondary to nicotine dependence and in-service tobacco use 
and eligibility to Chapter 35 benefits based on a grant of 
service connection for the cause of the veteran's death.  The 
issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 was, at that time, subject to a stay of 
adjudication pending clarification of applicable regulations.  
It was noted that this issue was addressed in a statement of 
the case of November 1998.

Subsequently, the appellant appealed the September 2002 Board 
decision to the Court.  Thereafter, the appellant and the VA 
General Counsel filed a Joint Motion for Remand of the 
September 2002 Board decision, insofar as it denied service 
connection for the cause of the veteran's death as secondary 
to nicotine dependence and in-service tobacco use, and 
eligibility for Chapter 35 benefits based upon a grant of 
service connection for the cause of the veteran's death.  In 
a subsequent Order, the Court granted the parties' Joint 
Motion, and vacated the September 2002 Board decision.  The 
Court noted that the appellant and her representative offered 
contentions and argument on the section 1151 claim, and 
direct service connection claims, and that the Board should 
have considered the claims on those bases.  Those issues are, 
therefore, set forth on the title page.

Thereafter, in a February 2004 decision, the Board denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death as secondary to nicotine 
dependence and in-service tobacco use.  At that time, the 
Board remanded the issues of whether new and material 
evidence has been submitted for the cause of the veteran's 
death, service connection for the cause of the veteran's 
death as a result of VA treatment under 38 U.S.C.A. § 1151, 
the claim for Chapter 35 benefits and entitlement to DIC 
pursuant 38 U.S.C.A. § 1318 to the RO for further development

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, in February 2004, the Board remanded the 
appellant's claims to the RO, in large measure, in order to 
comply with the duty-to-notify and duty-to-assist provisions 
of the Veterans Claims Assistance Act of 2000, codified in 
part at 38 U.S.C.A. §§ 5103-5103A, 5107 (West 2000 & Supp 
2005); 38 C.F.R. §§ 3.102 and 3.159 (2005).

Consistent with its duty to assist, as to the appellant's 
claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, the RO obtained a November 2004 medical opinion from 
a staff internist at the VA medical facility (VAMC) in 
Jackson, Mississippi, and a June 2005 opinion from a 
physician at the VAMC in Biloxi, Mississippi.    

In July 2005, the RO provided the appellant and her attorney 
with a supplemental statement of the case (SSOC) pursuant to 
38 C.F.R. § 19.31 (2004).  In continuing to deny the 
appellant's claims, the RO relied on both medical opinions to 
reach its decision.

However, in a September 2005 letter to the RO, the 
appellant's attorney said neither he nor the appellant were 
provided with a copy of the staff internist's opinion (the 
November 2004 opinion).  Furthermore, the Board notes that 
the July 2005 SSOC neglected to include the June 2005 VAMC 
medical opinion in the list of newly- considered evidence in 
the appellant's case, even though the RO also relied on it, 
in part, to deny her claims. 

On remand, the RO must provide the appellant's attorney with 
a copy of both the 2004 and 2005 VA medical opinions, and he 
and the appellant must be provided with a SSOC that 
accurately addresses all the evidence relevant to the issues 
on appeal.

In view of the contentions advanced and the foregoing, this 
case is REMANDED to the RO for the following actions:

1.	The RO should provide the appellant's 
attorney with (A) a copy of the November 
2004 VA medical opinion prepared by a staff 
internist at the Jackson, Mississippi, 
VAMC; and (B) a copy of the June 2005 
medical opinion prepared by a physician at 
the VAMC in Biloxi, Mississippi

2.	Then, the appellant and her attorney should 
be provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the July 2005 SSOC.  The SSOC should 
include both the November 2004 and June 
2005 VAMC medical opinions considered in 
her claims and, as to the claim for 
benefits under 38 U.S.C.A. § 1318, the 
change in regulation and the law as it now 
applies to this case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


